DETAILED ACTION
	Claims 1-13 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/20 has been considered by the examiner.

Drawings
The drawings were received on 11/17/20.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 2-4, 6, and 9-11, the phrase “adapted to” is used. Language that suggests or makes optional but does not require steps to be performed, or does not limit a claim to a particular structure, will not limit the scope of a claim. As such, the recitation of ‘adapted to’ is non- functional language, and as a result, is not given patentable weight. 
	As per claims 2, 7, and 9-11, the terms “reset circuit” and “reset circuitry” are not found in the present specification. Therefore it is unclear what applicant intends these terms represent. The examiner suggests applicant use terminology consistent with the specification.
	Claim 7 recites the term “reset circuitry”. 
Claim 9 recites the limitation "the reset circuit" in line 1.  There is insufficient antecedent basis for this limitation in the claim as it is unclear whether this is the same as the “reset circuitry”.
Claim 10 recites the limitation " the reset circuit " in line 1.  There is insufficient antecedent basis for this limitation in the claim as it is unclear whether this is the same as the “reset circuitry”.
Claim 11 recites the limitation "the reset circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim as it is unclear whether this is the same as the “reset circuitry”.

As per claims 8 and 13, these claims recite ‘communication circuits’ which are not recited in the present specification. While ‘communication sessions’, ‘communication with the targets’, ‘data communication occurs’, ‘message communications’, and ‘a processor or DSP, that controls communication to slave’. However, it is not clear which one or where the communication circuits are to be found in the specification. Although it is clear that the circuits do communicate, it is not clear which circuit is referred to in these claims.
As per claims 3 and 4, these claims recite a portion of circuitry. This is not mentioned in the present specification.
	Claims 6 and 12, resettable circuitry is also not mentioned in the present specification, although it is clear that something is being reset, the examiner will again suggest that applicant use claim language that is consistent with the specification in order to ‘particularly point out and distinctly claim’ applicant’s invention.
	Clarification is required on the above 35 U.S.C. 112 issues in order to perform a proper search and comparison with the prior arts. Claims 2-6 and 8-13 depend either directly or indirectly on the rejected independent claims 2 and 7, and as such inherit the 35 U.S.C. 112 issues of the parent claims and as such will not be further considered with respect to the prior arts. 

Allowable Subject Matter
Claim 1 is allowable over the prior arts of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baxter et al.  US 6,122,756 teach a circuit with a test clock and a warm and cold reset options as shown in figures 5 and 6.
Grannis US 6,813,739 teaches a scan test interface provides signals that control whether a functional reset signal is utilized to reset scan test features of a downstream device during scan test operations.
Bhattacharya US 6,378,090 teach a system with hierarchical test access ports including snoopy test access controller features which control resets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111